On Remand from the Supreme Court

YATES, Judge.
This court, on June 6, 1997, affirmed the trial court’s judgment, without an opinion. Usrey v. Wal-Mart Stores, Inc., 720 So.2d 1064 (Ala.Civ.App.1997) (table). The Aa-bama Supreme Court has reversed this court’s judgment and remanded the case to this court. The judgment of the trial court is reversed and the case is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.